Exhibit 99.3 EMPLOYEE MATTERS AGREEMENT By and Among TIME WARNER INC., AOL LLC, and AOL INC. Dated as of November16, 2009 TABLE OF CONTENTS Page ARTICLE I SECTION 1.01. Schedules and Section References 1 SECTION 1.02. Definitions 1 ARTICLE II General Principles; Employee Transfers SECTION 2.01. Transfer of AOL LLC Employees and Assumption of AOL LLC Employee Liabilities; Indemnity 16 SECTION 2.02. Transfer of TWX Transferred Employees 16 SECTION 2.03. Transfer of TWX Retained Employees 17 SECTION 2.04. Continuation of Employment of Transferred Entity Employees 17 SECTION 2.05. Benefit Plans and Benefit Agreements 18 SECTION 2.06. Allocation of Employment Liabilities for TWX Transferred Employees and TWX Retained Employees 19 ARTICLE III Annual Bonuses for Year of Distribution SECTION 3.01. TWX Transferred Employee Bonuses 19 SECTION 3.02. TWX Retained Employee Bonuses 20 ARTICLE IV Service Credit SECTION 4.01. TWX Benefit Plans 20 SECTION 4.02. AOL Benefit Plans 20 ARTICLE V Certain Welfare Benefit Plan Matters SECTION 5.01. AOL Welfare Plans 20 SECTION 5.02. Comparability of Welfare Benefits 21 SECTION 5.03. Allocation of Welfare Benefit Claims 21 i Table of Contents SECTION 5.04. Workers Compensation Claims of TWX Transferred Employees and TWX Retained Employees 22 SECTION 5.05. COBRA and HIPAA 22 ARTICLE VI Defined Benefit Pension Plans SECTION 6.01. TWX Pension Plans 23 SECTION 6.02. Vesting of Benefits 23 ARTICLE VII U.S. Tax-Qualified Savings/401(k) Plan SECTION 7.01. AOL 401(k) Plan 23 SECTION 7.02. Trust-to-Trust Transfers 24 SECTION 7.03. Employer 401(k) Plan Contributions 25 SECTION 7.04. Limitation of Liability 25 ARTICLE VIII Deferred Compensation SECTION 8.01. Employee Deferred Compensation 25 SECTION 8.02. Retention of TWX Deferred Compensation Obligations 26 SECTION 8.03. Retention of AOL LLC Deferred Compensation Obligations 26 SECTION 8.04. No Distributions on Separation 26 SECTION 8.05. Section 409A 27 SECTION 8.06. Tax Withholding and Reporting 27 SECTION 8.07. Limited Indemnification 27 ARTICLE IX Flexible Spending Arrangements SECTION 9.01. Flexible Spending Arrangements 27 ARTICLE X Transportation Reimbursement Accounts SECTION 10.01. Transportation Reimbursement Accounts 28 ii Table of Contents ARTICLE XI Vacation SECTION 11.01. Vacation 29 ARTICLE XII TWX Equity Compensation Awards SECTION 12.01. General Treatment of Outstanding TWX Equity Compensation Awards 29 SECTION 12.02. Treatment of Outstanding TWX Equity Compensation Awards Held by Timothy M. Armstrong 30 SECTION 12.03. Payable 31 SECTION 12.04. Tax Withholding and Reporting 31 SECTION 12.05. Reports 31 SECTION 12.06. Tax Deductions 32 ARTICLE XIII Administrative Costs and Benefit Plan Reimbursements SECTION 13.01. AOL Reimbursement of TWX for Post-Separation Administrative Services 32 SECTION 13.02. Pre-Separation Benefit Plan Matters 32 SECTION 13.03. TWX Benefit Plan Indemnification 33 ARTICLE XIV Cooperation; Production of Witnesses; Works Councils SECTION 14.01. Cooperation 33 SECTION 14.02. Production of Witnesses; Records; Further Cooperation 34 SECTION 14.03. Works Councils; Employee Notices 35 ARTICLE XV Reimbursements SECTION 15.01. Reimbursements by the AOL Group 35 SECTION 15.02. Reimbursements by the TWX Group 36 SECTION 15.03. Invoices 36 iii Table of Contents ARTICLE XVI Termination SECTION 16.01. Termination 36 SECTION 16.02. Effect of Termination 36 ARTICLE XVII Indemnification Procedures SECTION 17.01. Indemnification Obligations Net of Insurance Proceeds and Third-Party Proceeds 37 SECTION 17.02. Procedures for Indemnification of Third-Party Claims 37 SECTION 17.03. Additional Matters 39 SECTION 17.04. Remedies Cumulative 39 SECTION 17.05. Survival of Indemnities 39 SECTION 17.06. Limitation on Liability 39 ARTICLE XVIII Further Assurances and Additional Covenants SECTION 18.01. Further Assurances 40 ARTICLE XIX Miscellaneous SECTION 19.01. Vendor Contracts 41 SECTION 19.02. Administration 41 SECTION 19.03. Employment Tax Reporting Responsibility 41 SECTION 19.04. Data Privacy 42 SECTION 19.05. No Third-Party Beneficiaries 42 SECTION 19.06. Confidentiality 42 SECTION 19.07. Counterparts; Entire Agreement; Corporate Power 43 SECTION 19.08. Governing Law; Jurisdiction 44 SECTION 19.09. Assignability 44 SECTION 19.10. Notices 45 SECTION 19.11. Severability 45 SECTION 19.12. Force Majeure 46 SECTION 19.13. Headings 46 SECTION 19.14. Survival of Covenants 46 SECTION 19.15. Waivers of Default 46 SECTION 19.16. Specific Performance 46 iv Table of Contents SECTION 19.17. Amendments 46 SECTION 19.18. Interpretation 47 Schedule 2.05 - Benefit Agreements Schedule 5.01 - AOL LLC Welfare Plans Schedule 7.02 - 401(k) Investment Options Transferring In KindSchedule 8.01 - Deferred Compensation Schedule 12.05 - TWX Equity Compensation Award Reports Schedule 13.01 - Benefit Plan Administration v Table of Contents THIS EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of November16, 2009, by and among TIME WARNER INC., a Delaware corporation (“TWX”), AOL LLC, a Delaware limited liability company (“AOL LLC”), and AOL INC., a Delaware corporation (“AOL”). R E C I T A L S WHEREAS, TWX and AOL are entering into the Separation and Distribution Agreement (the “Separation Agreement”) concurrently herewith, pursuant to which TWX intends to distribute to its shareholders its entire interest in AOL by way of a stock dividend to be made to holders of TWX Common Stock (as defined below); and WHEREAS, TWX, AOL LLC and AOL wish to set forth their agreements as to certain matters regarding employment, compensation and employee benefits. NOW, THEREFORE, in consideration of the mutual agreements, provisions and covenants contained in this Agreement, the Parties, intending to be legally bound, hereby agree as follows: ARTICLE I SECTION 1.01. Schedules and Section References.Article, Section and Schedule references are to the articles, sections or schedules of or to this Agreement unless otherwise specified. SECTION 1.02. Definitions.For purposes of this Agreement, the following terms shall have the following meanings: “Action” shall mean any claim, demand, action, suit, countersuit, arbitration, inquiry, proceeding or investigation by or before any Governmental Authority or any federal, state, local, foreign or international arbitration or mediation tribunal. “Affiliate” of any Person shall mean a Person that controls, is controlled by or is under common control with such Person.As used herein, “control” of any entity shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such entity, whether through ownership of voting securities or other interests, by contract or otherwise; provided, however, that, except as specified in the following sentence, for the purposes of the Separation Agreement and the Ancillary Agreements, (i)AOL and its Subsidiaries shall not be considered Affiliates of TWX or any of its Subsidiaries and (ii)TWX and its Subsidiaries shall not be considered Affiliates of AOL or any of its Subsidiaries.For the avoidance of doubt, AOL LLC shall be considered an Affiliate of AOL and its Subsidiaries, and not TWX, at all times prior to the Distribution, but shall be considered an Affiliate of TWX and its Subsidiaries, and not AOL, at all times following the Distribution. “Ancillary Agreements” shall mean the Transition Services Agreements, TMA, this Employee Matters Agreement, IPA, Assignment and Assumption Agreement, Employee Benefits Assignment and Assumption Agreement and any other instruments, assignments, documents and agreements executed in connection with the implementation of the transactions contemplated by the Separation Agreement. Table of Contents “AOL” has the meaning set forth in the preamble. “AOL Asset Distribution Date” shall mean the date on which the Asset Distribution occurs. “AOL Assets” shall mean all of the Assets held by AOL LLC directly (including, for the avoidance of doubt, all capital stock of any Person held by AOL LLC), but excluding the TWX Retained Assets and any Assets held by a member of the AOL Group that are determined by the Parties, in good faith, to be primarily related to or used primarily in connection with the business or operations of a member of the TWX Group. “AOL Benefit Agreement” shall mean any Benefit Agreement to which any member of the AOL Group is a party and to which any member of the TWX Group is not a party. “AOL Benefit Plan” shall mean any AOL New Benefit Plan, AOL LLC Benefit Plan or Transferred Entity Benefit Plan.For the avoidance of doubt, no member of the AOL Group shall be deemed to sponsor or maintain any Benefit Plan if its relationship to such Benefit Plan is solely to administer or provide to TWX any reimbursement in respect of such Benefit Plan “AOL Cafeteria Plan” shall have the meaning set forth in Section9.01. “AOL Common Stock” shall mean the common stock, $0.01 par value per share, of AOL. “AOL Conversion” shall mean the filing by AOL Holdings with the Delaware Secretary of State, pursuant to Section18-216 of the DLLC Act, the documentation necessary to convert to a Delaware corporation and to change its name to AOL Inc. “AOL Employee” shall mean each individual who, as of the time that is relevant to the context in which such term is used, is either (i)an AOL LLC Employee, (ii)a Former AOL LLC Employee, (iii)a Transferred Entity Employee or (iv)a TWX Transferred Employee. “AOL Employee Transfer Time” shall mean the time that the employment of the AOL LLC Employees is transferred to a member of the AOL Group, which time shall not be later than 11:59 p.m. on the business day immediately preceding the AOL Asset Distribution
